The appellee sued the appellant to recover damages in the sum of $250, alleged to be the value of an animal injured in a collision with one of appellant's trains. The facts show that the animal was killed in the corporate limits of the city of Bonham, near the passenger depot. After a trial before a jury, a judgment was rendered in the appellee's favor for $200.
Appellant insists that the testimony was insufficient to support the verdict and judgment, and that the court should have given a peremptory instruction directing a verdict for the appellant. We have carefully examined the evidence, and think the assignment should be overruled. There was evidence upon which the jury might base a finding of the negligence alleged.
The remaining assignments of error are without merit, and are overruled.
The judgment is affirmed.